Cuyahoga App. No. 60531. By entry filed November 18, 1996, this court remanded this cause to the Court of Common Pleas of Cuyahoga County and ordered the court of common pleas to hold an evidentiary hearing, render findings of fact, and return this cause to this court for further proceedings. The court of common pleas filed the record of proceedings on remand and its findings of fact and opinion on July 25,1997.
Upon consideration of the motion to set briefing schedule and request for oral argument after remand filed by the Ohio Public Defender and appellee’s motion to adopt findings of fact and opinion and to issue execution warrant,
IT IS ORDERED by the court that the motion to set briefing schedule and request for oral argument after remand be, and hereby are, granted.
Resnick and Lundberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED by the court that counsel for appellant, counsel for appellee, and the Ohio Public Defender may file briefs presenting arguments with respect to the findings of fact and opinion of the court of common pleas. All briefs shall be filed no later than twenty days from the date of this entry; no responsive briefs shall be permitted.
IT IS FURTHER ORDERED by the court that oral argument be, and hereby is, set for September 24,1997, and shall be limited to fifteen minutes per side.
IT IS FURTHER ORDERED by the court that a decision on appellee’s motion to adopt findings of fact and opinion and to issue execution warrant be, and hereby is, deferred.
Resnick and Lundberg Stratton, JJ., dissent and would adopt the findings of fact and opinion and issue an execution warrant.